William B. Brown, J.,
dissenting. I respectfully dissent. Section 1, Article XVI of the Ohio Constitution places a mandatory duty on the Ohio Ballot Board to prescribe ballot language for constitutional amendments, which “***shall properly identify the substance of the proposal to be voted *521upon.” In addition, this article affords original jurisdiction to this court to hear challenges to the ballot language and further provides that “***ballot language shall not be held invalid unless it is such as to mislead, deceive, or defraud the voters.” (Emphasis added.)
In light of these constitutional instructions approved by the mandate of the people of Ohio in the election of May 7, 1974,1 cannot hold the proposed ballot language invalid, for it properly identifies the substance of the proposal. The contested language in the proposed amendment that the Ohio workers’ compensation system presently operates at no cost to Ohio taxpayers is factually correct. No appropriations are made by the General Assembly from tax revenues to either the Industrial Commission or the Bureau of Workers’ Compensation. The operating costs for these agencies are derived from assessments against employers. See, generally, R. C. 4123.341 and 4123.342. The State Insurance Fund is also maintained with monies derived from assessments against employers. R. C. 4123.29, 4123.30, 4123.34, 4123.35 and 4123.38.
Likewise, the submitted language that the proposed amendment would change the existing system by requiring the General Assembly to pass laws permitting insurance companies to sell workers’ compensation coverage in Ohio is factually correct. The existing government-based system is in fact non-profit, and, currently, insurance companies are not permitted to provide such coverage.
The relators’ argument, while concerned with the factual correctness of this proposed language, concentrates more specifically on the impression that the language creates. Relators contend that the proposed ballot language should be held invalid since it misleads the voters by improperly implying that adoption of the amendment will both increase taxes and cause the system to be transformed into a “profit-making enterprise.”
This court has, however, previously recognized that the possible impression which ballot language may create in the minds of the voters is not a sufficient basis to invalidate the language. State, ex rel. Commrs. of Sinking Fund, v. Brown (1957), 167 Ohio St. 71. This court should heed the admonition of the writer and noted historian George Bancroft that “there *522is no end to the difficulty in choosing language which will awaken in the reader the very same thought that was in the mind of the writer.” (Cited in State, ex rel. Commrs. of Sinking Fund, v. Brown, supra, at page 74.)
This court has consistently held that although it might have used different words to describe the amendment, it will not substitute its decision for that of the ballot board so long as the language adopted properly describes the proposed amendment. State, ex rel. Foreman, v. Brown (1967), 10 Ohio St. 2d 139, at 148-149. For the reasons stated above, it is my opinion that the ballot language properly identifies the substance of the proposal and would allow the voter to identify the proposal on the ballot. The objections made by the relators to the ballot language are through implications and inferences, and are insufficient to support their claim that the language would mislead, deceive, or defraud the voters.
C. Brown, J., concurs in the foregoing dissenting opinion.